Donohue, J.,
after hearing argument pro and con, denied the application with costs on the grounds stated.
The decision rendered by Mr. Justice McAdam, on which the order above referred to was made, is as follows: *1 McAdam,-J.—Although the interest advertised to be sold by the receiver is not the income of the trust fund (35 N. Y. 301; Gerard on Titles, 2nd ed. 282, et seq.), yet he owes a duty to the debtor as well as to the creditor, and cannot sell to satisfy a small judgment, all of the debtor’s right, title and interest to the $20,000 which becomes payable on the widow’s death. If .the right to the money can be anticipated, the more appropriate remedy (if one be needed) is by bill in equity to make the judgment a specific charge upon the fund (see Code, § 2401; 70 N. Y. 270; 19 Hun, 337). Motion to continue stay granted without costs.” On the re-argument, before Judge Hyatt, the same -decision was rendered and on an appeal taken from his order (after the decision in The People ex rel. Sanders v. McAdam), the order so made was affirmed.